           Case 2:20-cv-00817-KJD-NJK Document 32 Filed 04/15/21 Page 1 of 2



 1 COGBURN LAW
   Jamie S. Cogburn, Esq.
 2 Nevada Bar No. 8409
   jsc@cogburncares.com
 3 Erik W. Fox, Esq.
   Nevada Bar No. 8804
 4 ewf@cogburncares.com
   2580 St. Rose Parkway, Suite 330
 5 Henderson, Nevada 89074
   Telephone: (702) 748-7777
 6 Facsimile: (702) 966-3880
   Attorneys for Plaintiff
 7

 8                             UNITED STATES DISTRICT COURT

 9                                     DISTRICT OF NEVADA

10    GARY STEPHEN LAMARSH, an individual,                           Case Number:
                                                                2:20-cv-00817-KJD-NJK
11                                 Plaintiff,

12           vs.
                                                          STIPULATION OF DISMISSAL OF
13    KIMBALL, TIREY & ST. JOHN, LLP, a                   DEFENDANT TRANS UNION LLC
      Foreign Limited-Liability Partnership;                    WITH PREJUDICE
14    EQUIFAX INFORMATION SERVICES
      LLC, a Foreign Limited-Liability Company;
15    EXPERIAN INFORMATION SOLUTIONS,
      INC., a Foreign Corporation; and TRANS
16    UNION LLC, a Foreign Limited-Liability
      Company,
17
                                   Defendant.
18

19         IT IS HEREBY STIPULATED by and between Plaintiff, Gary Stephen LaMarsh

20 (“Plaintiff”) and Defendant, Trans Union LLC (“Defendant”), by and through their respective

21 attorneys of record, that all Plaintiff’s claims asserted against Defendant in the above-captioned

22 . . .

23 . . .

24 . . .


                                                Page 1 of 2
           Case 2:20-cv-00817-KJD-NJK Document 32 Filed 04/15/21 Page 2 of 2



 1 matter shall be and hereby are dismissed with prejudice and each party shall bear its own attorney

 2 fees and costs.

 3 Dated this 14th day of April, 2021.                Dated this 14th day of April, 2021.

 4 COGBURN LAW                                        QUILLING SELANDER LOWNDS
                                                      WINSLETT & MOSER, P.C.
 5
   By: /s/Erik W. Fox                                 By: /s/Jennifer Bergh
 6     Jamie S. Cogburn, Esq.                             Jennifer Bergh, Esq.
       Nevada Bar No. 8409                                Nevada Bar No. 14480
 7     Erik W. Fox, Esq.                                  2001 Bryan Street, Suite 1800
       Nevada Bar No. 8804                                Dallas, Texas 75201
 8     2580 St. Rose Parkway, Suite 330                   Attorneys for Trans Union LLC
       Henderson, Nevada 89074
 9     Attorneys for Plaintiff

10         IT IS SO ORDERED.

11

12
                                                UNITED STATES DISTRICT JUDGE
13

14                                               4/15/2021
                                                DATE
15

16

17

18

19

20

21

22

23

24


                                              Page 2 of 2
